Citation Nr: 1549170	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  05-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an evaluation for service-connected diabetes mellitus in excess of 20 percent.

4.  Entitlement to an evaluation for bilateral retinopathy, in excess of 30 percent prior to December 29, 2010 and in excess of 10 percent on and after December 29, 2010. 

5.  Entitlement to an earlier effective date for a compensable evaluation for diabetic retinopathy. 
  
6.  Entitlement to an evaluation for peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to December 29, 2010 and in excess of 20 percent on and after December 29, 2010.

7.  Entitlement to an evaluation for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to December 29, 2010 and in excess of 20 percent on and after December 29, 2010.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to April 1971.  These matters come before the Board of Veterans' Appeals (Board) from July 2003, July 2004, August 2009, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to an increased rating for diabetes mellitus and service connection for hearing loss and tinnitus were previously before the Board in January 2007, at which time they were remanded for additional development.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case. A review of the documents in the Virtual VA and VBMS reveals additional VA treatment records that have been reviewed by the AOJ prior to the September 2014 supplemental statements of the case.  The remaining documents are either irrelevant or duplicative of documents already contained within the paper claims file. 

The issues of entitlement to an increased rating for peripheral neuropathy of the lower left extremity, entitlement to an increased rating for peripheral neuropathy of the lower right extremity, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected type II diabetes mellitus requires insulin, an oral hypoglycemic agent, and a restricted diet, but not a regulation of his occupational and recreational activities.

2.  The Veteran's bilateral diabetic retinopathy is productive of corrected visual acuity of 20/100 or better in the right eye and 20/40 or better in the left eye.

3.  The Veteran's restricted field of vision is not due to his bilateral retinopathy.

4.  The Veteran did not have a compensable bilateral retinopathy until December 29, 2010. 

5.  The Veteran filed a claim for service connection for diabetes mellitus in March 1990 and a claim for an increased evaluation for diabetes mellitus, including all complications, in March 2003.

6.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2014).   

2.  Prior to December 29, 2010, the criteria for a disability evaluation in excess of 30 percent for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6066 (2014).

3.  On and after December 29, 2010, the criteria for a disability evaluation in excess of 10 percent for bilateral diabetic retinopathy have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.84a, Diagnostic Code 6079 (2008); 38 C.F.R. § 4.79, Diagnostic Codes 6006, 6066 (2014).

4.  The criteria for an effective date earlier than December 5, 2005 for a compensable rating for diabetic retinopathy are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.119, Diagnostic Code 7913 (2014). 

5.  The criteria for the establishment of service connection for a bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the increased rating issues on appeal, VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, VA is neither required to notify a Veteran of alternative diagnostic codes, nor is VA required to notify a Veteran of the need to submit evidence pertaining to the impact of a disability on his daily life.  Rather, only a generic notice is required.  Vazquez-Flores, 580 F.3d at 1280.  

In this case, the RO provided the Veteran with notice in March 2003, March 2004, and July 2007.  These letters, cumulatively, provided all required substantive notice regarding the service connection and increased evaluation claims.  These issues were last readjudicated in a 2014 supplemental statement of the case.  Therefore, the timing requirement of the notice as set forth in Pelegrini for this issue has been met and to decide the appeal would not be prejudicial to the claimant. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Therefore, the duty to notify has been met.

The Board also notes that the earlier effective date issue on appeal stems from disagreement with the initial effective date assigned following the grant of service connection. Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137  (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112  (2007). 

Therefore, the Veteran has received all required notice in this case, such that there is no error in the content or timing of VCAA notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (providing that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records dated, and Social Security Administration (SSA) disability records.  For his part, the Veteran has submitted personal statements and argument from his representative.

The Veteran was afforded VA examinations in May 2003, September 2008, December 2010, and September 2014 to rate the severity of his diabetes.  He was provided a September 2008 VA audiology examination.  The Board finds the diabetes examinations to be adequate as they included a thorough examination of his diabetes mellitus and related complications, and addressed the Veteran's symptoms as they relate to the relevant diagnostic codes.  The Board finds the September 2008 audiological examination to be adequate as it is based on a review of the records, an in-person examination of the Veteran using objective audiological testing, and an opinion in accordance with the relevant regulations.  The Veteran has not alleged that his hearing has worsened since that time.

Finally, the AOJ substantially complied with the January 2007 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remand, the AOJ provided corrective VCAA notice in a July 2007 letter.  The AOJ contacted the NPRC to obtain a service treatment record, but was informed that the record could not be found in August 2014.  The AOJ then informed the Veteran of this unavailability in September 2014.  The AOJ also obtained VA treatment records dated in and after 2005, through 2014.  Finally, the AOJ provided the Veteran VA examinations to rate the current extent and severity of his service-connected diabetes mellitus disability and related complications.  The AOJ has thus substantially complied with the Board's instructions.  

The Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issues on appeal.     

Increased ratings claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected diabetes mellitus disability and associated complications.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

A. Diabetes mellitus

The Veteran's type II diabetes mellitus has been assigned a 20 percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (diabetes mellitus).  A 20 percent rating contemplates diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. 

The next higher rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A 60 percent disability rating is warranted when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is warranted if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Here, the Veteran is separately evaluated for diabetic retinopathy, peripheral neuropathy of the bilateral lower and upper extremities, amputations of the left foot toes, and left lower extremity, and coronary artery disease as due to diabetes mellitus.

In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means avoidance of strenuous occupational and recreational activities.  Camacho, 21 Vet. App. at 362.

The evidence of record does not support an increased rating above the 20 percent assigned for the Veteran's type II diabetes mellitus. 38 C.F.R. § 4.7. The probative lay and medical evidence of evidence of record establishes that his diabetes mellitus requires insulin, an oral hypoglycemic agent (Metformin), and a restricted diet, but not a regulation of his occupational and recreational activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

An April 2002 treatment record showed the Veteran had never previously been hospitalized for diabetes.  The Veteran had no activity restrictions.  In December 2002 and January 2003, records show the Veteran took insulin and Metformin.  He had no regulation of activities.  In a May 2003 VA examination, the Veteran reported two admissions to the hospital over the prior five years for hypoglycemia.  The Veteran treated his diabetes with insulin and Metformin.  The Veteran was able to perform all activities of daily living.   

In an August 2004 treatment note for diabetes, the physician provided instructed the Veteran on the importance of exercise regarding diabetes and instructed him on proper diet.  In January 2008, the Veteran was treated in the emergency room for unresponsiveness due to a diabetic emergency.  In June 2008, the Veteran reported recurrent episodes of low blood sugar and passing out as a result.

The Veteran underwent a VA examination in September 2008.  Upon a review of the medical records, the examiner noted the Veteran treated with insulin.  The examiner noted that the diabetes causes problems with lifting and carrying, lack of stamina, and weakness or fatigue.  

The Veteran underwent VA examinations in December 2010.  Regarding his diabetes, the examiner noted poorly controlled diabetes since 1974.  The Veteran reported he treated with insulin more than once daily, had episodes of diabetic complications that require hospitalizations less than once per year, and visited a diabetic care provider monthly or less often.  The Veteran was not restricted in ability to perform strenuous activities due to his diabetes.  The examiner specifically opined that the Veteran was a brittle diabetic and had no restrictions on activity.  

The Veteran was afforded a VA examination in September 2014.  The Veteran reported that his diabetes treatment consisted of management by a restricted diet and more than one insulin injection per day.  The Veteran did not require regulation of activities as part of his management.  The examiner also noted that the Veteran visits his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  The Veteran had not had any hospitalizations due to his diabetes in the prior 12 months and denied any progressive unintentional weight loss or loss of strength due to diabetes.  The Veteran reported difficulty with low blood sugar, no ketoacidosis, but reported hypoglycemia.  

In summary, the probative lay and medical evidence of evidence of record establishes that the Veteran's diabetes mellitus requires insulin and a restricted diet, but not a regulation of his occupational and recreational activities, to include any avoidance of strenuous occupational and recreational activities.  Although the evidence shows that the Veteran's diabetes is poorly controlled, the evidence does not support the finding of a regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider, or progressive loss of weight and strength or signs that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Accordingly, the Board concludes Veteran is not entitled to an increased evaluation in excess of 20 percent for his diabetes mellitus. 38 C.F.R. § 4.3. Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has determined that there is no basis to stage the Veteran's 20 percent rating for his service-connected type II diabetes mellitus disability.

B. Bilateral retinopathy

The rating criteria for eye disabilities was revised, effective December 10, 2008 (as codified in 38 C.F.R. § 4.79, Diagnostic Codes 6000-6092).  The new regulations, however, apply only to applications for benefits received on or after December 10, 2008.  See 73 Fed. Reg. 66,544 (November 10, 2008).  However, although the Veteran's claim was received prior to December 10, 2008, the Veteran was initially rated under the revised criteria in the August 2009 rating decision.  Therefore, to avoid prejudicing the Veteran, the Board will consider both the pre-November 10, 2008 and post-November 10, 2008 criteria in adjudicating this matter.  

The Veteran's diabetic retinopathy was originally rated at 30 percent under Diagnostic Code (DC) 6080 for impairment of visual field.  See 38 C.F.R. § 4.84a (2009).  In determining whether a higher rating is warranted, the Board will consider the extent of the Veteran's visual impairment.  Visual acuity is evaluated under DCs 6061-6079; impairment of visual fields is rated under DCs 6080-6081; and impairment of muscle function is rated under DCs 6090-6092.  38 C.F.R. 
§ 4.84a.

Impairment of central visual acuity is evaluated from noncompensable to 90 percent disabling based on the degree of the resulting impairment of visual acuity. See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066.  A disability rating for visual impairment is based on the best distance vision obtainable after the best correction. See 38 C.F.R. § 4.75. 

According to the revised Code, the Veteran's impairment of central visual acuity is rated in accordance with in accordance with 38 C.F.R. § 4.79, Diagnostic Code 6066 for impairment of central visual acuity.  A 10 percent disability rating is warranted where there is vision in one eye of 20/100 and vision in the other eye is 20/40.  An increased, 20 percent evaluation is warranted for vision in one eye of 20/100 and vision in the other eye of 20/50.  See 38 C.F.R. § 4.79, Diagnostic Code 6006-6066 (2014). 

The Board notes that although the Veteran was originally rated based on impairment of visual field, a VA addendum opinion was obtained in February 2011 in which the examiner opined that the Veteran's visual field defect was not due to diabetes.  The examiner specifically noted that the Veteran had a mild senile ptosis and the Veteran's visual field defect shown on his Goldmann examination was entirely due to the lid artifact.  Additionally, the Veteran underwent a June 2011 VA examination in which the examiner reiterated this opinion, specifically stating that the Veteran's visual field deficits are not due to diabetic retinopathy.  In support of his opinion, he stated that the types of visual field defects noted on the VA examinations were most consistent with eyelid artifact caused by the bilateral senile ptosis.  The examiner also noted that the Veteran's diagnosis of mild nonproliferative diabetic retinopathy does not result in significant visual field deficits.  The examiner also stated that the diagnosis of posterior subcapsular cataracts, right eye greater than left, was responsible for the reduction in central visual acuity noted on the VA examinations, but it did not typically result in peripheral vision loss.  The examiner concluded that because neither of the Veteran's diabetic related eye conditions typically cause the visual field deficits in question, and whereas the bilateral senile eyelid ptosis does cause this type of visual field deficit, it was the examiner's opinion that the visual field deficits in question are not caused by or related to the Veteran's diabetic eye conditions.  Given this opinion, the Board will review the evidence and rate the Veteran's bilateral retinopathy without consideration of any field of vision deficits. 

Throughout the appeals period, the Veteran's corrected central vision has generally been 20/40 bilaterally or better.  In August 2002 visual acuity was 20/20 bilaterally, with mild bilateral diabetic retinopathy.  In June 2004, visual acuity was 20/25.  In February 2005, his visual acuity was 20/30, bilaterally.  In December 2005, the Veteran was diagnosed with diabetes with trace retinopathy OD/OS, mild cataracts OD/OS, not visually significant, and presbyopia.  His visual acuity was 20/30 and 20/40.  In November 2008, the Veteran's visual acuity was 20/40 bilaterally.    

The Veteran underwent a VA eye examination in May 2009.  The examiner noted symptoms of bilateral blurring.  In the right eye, the Veteran's corrected vision was 20/30 for distance and 20/40 for near.  In the left eye, the Veteran's corrected vision was 20/25 for distance and 20/20 for near.  The examiner diagnosed diabetes with mild non-proliferative diabetic retinopathy of both eyes and mixed mild cataracts of both eyes.  

In an August 2009 rating decision, the RO assigned the Veteran a 30 percent rating for his diabetic retinopathy based on a reduced visual field, as shown in Goldmann visual field findings.  The evaluation was effective December 5, 2005, the date the RO noted that diagnosis was first shown in his records.  

A VA eye examination was conducted in December 2010.  The examiner noted that the Veteran was initially diagnosed with mild non-proliferative diabetic retinopathy in a December 2005 VA examination.  Subsequent examinations showed no retinopathy until November 2008.  The Veteran reported symptoms of visual blurring.  Objective testing showed the Veteran's visual acuity to not be worse than 5/200.  Specifically, the Veteran's corrected distance vision of the right eye was 20/70 and his corrected distance vision of the left eye was 20/25.  His corrected near vision was 20/100 on the right and 20/30 on the left.  The examiner diagnosed diabetes with mild non-proliferative retinopathy and posterior subcapsular cataracts, right greater than left.  

A January 2011 treatment record showed the Veteran's corrected visual acuity was 20/200+1 on the right and 20/25 on the left.  

In a February 2011 rating decision, the RO decreased the Veteran's rating for bilateral retinopathy based on a finding that his visual acuity warranted no more than a 10 percent rating.  As discussed above, his original 30 percent rating had been based on visual field defect, but had found to have been in error.  The RO effectuated the 10 percent rating as of December 29, 2010, the date of the VA examination.  

In a March 2011 the Veteran underwent cataract surgery in the right eye.  A treatment record shows that the Veteran's visual acuity was 20/25 and 20/40.  In January 2012, the Veteran's corrected visual acuity was 20/25 in the right and 20/40 in the left.  In October 2012, corrected visual acuity was 20/40 in the right and 20/30 in the left.  A September 2013 treatment note showed corrected visual acuity in the right eye of 20/25 and 20/20 in the left eye.  In June 2014, the Veteran's corrected visual acuity was 20/30 bilaterally.  

Based on the above findings, the Board finds that a rating in excess of 30 percent prior to December 29, 1010 and a rating in excess of 10 percent from December 29, 2010 for a diabetic retinopathy are not warranted.  

The Veteran's visual acuity reflects a 10 percent rating under the pre-November 10, 2008 criteria and the revised criteria.  See 38 C.F.R. § 4.84a Diagnostic Code 6079.  The Veteran's visual acuity ranged from 20/20 to 20/100 in the right eye and from 20/20 to 20/40 in the left eye.  Although there is a single finding of 20/200+1 in his right eye in a January 2011 treatment record, the Board finds that the overall picture of the Veteran's disability is more consistent with the criteria for a 10 percent rating, as all other visual acuity findings are 20/100 or lower, including those in December 2010 and March 2011.  

Given that the right eye was found to be 20/100, a higher rating is not warranted unless the left eye is 20/50 or worse. See 38 C.F.R. § 4.84a, Diagnostic Code 6078. This is not shown. 

The Board has also considered impairment of muscle function in considering a rating for the Veteran's bilateral retinopathy.  The Veteran has not reported double vision in any of his treatment records or VA examinations.  As such, a separate compensable rating for muscle function is not warranted.  

According to the revised rating criteria, retinopathy is evaluated on the basis of visual impairment or incapacitating episodes, whichever results in a higher evaluation.  The Veteran's bilateral retinopathy has repeatedly been noted to be mild and the Veteran has not reported any incapacitating episodes as a result of his retinopathy.  Therefore, a rating based on incapacitating episodes is not warranted.  

      C.	Extraschedular ratings

An extra-schedular evaluation may be provided for exceptional cases. 38 C.F.R. § 3.321. The first step for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral under the next step is required.

In the second step, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (noting that related factors include "marked interference with employment" and "frequent periods of hospitalization"). If such an exhibition is determined, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for Completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. 

Turning to the first step of the extra-schedular analysis, the relevant rating schedule reasonably describe the Veteran's level of severity and symptomatology caused by his service-connected diabetes mellitus, type II and his diabetic retinopathy. As discussed above, his complaints associated with this disability encompasses required insulin, Metformin, and a restricted diet, all of which are specifically contemplated by the schedular rating criteria.  The Board recognizes that the Veteran's diabetes causes a variety of complications outside of those contemplated by Diagnostic Code 7913; however, the Veteran is separately compensated for those complications.  The Board has also considered whether the Veteran's bilateral retinopathy warrants an extraschedular rating, but finds that the Veteran's symptoms are adequately described by the rating criteria, which included reduced eyesight.  The other symptoms, to include visual field deficits, have been expressly attributed to non-service connection, ptosis.  Thus, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, no referral for extra-schedular consideration is required under the circumstances of this case. See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

Earlier effective date claim

Generally, the effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014). 

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2014).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination and reflects a worsening of the condition.  Massie v. Shinseki, 25 Vet. App. 123, 133-34 (2011) (noting that a letter from a VA physician generated for a pending Social Security claim was not a report of examination). 

Additionally, where new and material evidence is submitted prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400 (0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

In a December 2002 rating decision, the RO granted service connection for diabetes mellitus, including noncompensable retinopathy, effective March 30, 1990.  In March 2003, the Veteran filed a claim for an increased evaluation.  In a July 2003 rating decision, the RO denied the claim.  In an August 2009 rating decision, the RO granted a separate evaluation for bilateral retinopathy, and assigned a 30 percent evaluation.  Although initially the RO assigned an effective date of December 5, 2005 based on the date of diagnosis of bilateral retinopathy, the RO revised that finding in a February 2011 statement of the case, noting that the disability was diagnosed as early as 1997.  The RO noted, however, that the effective date could not be prior to the condition being compensable, which was December 29, 2010, the date of the recent VA examination.  

Accordingly, the date of claim is either March 1990 or March 2003.  The date of entitlement is not the date of diagnosis of bilateral retinopathy; rather it is the date that the retinopathy became compensable.  Here, that is when the vision in the eyes is 20/40 and 20/50.  See 38 C.F.R. § 4.79, Diagnostic Code 6079 (2007); 38 C.F.R. § 4.79, Diagnostic Code 6066 (2015).

Here, the vision did not reach that level until the December 2010 VA examination.  For example, 1998 and 2000 VA records noted 20/20 vision.  Records dated in August and December r2002 noted 20/20 vision.  An April 2001 VA record noted 20/20 and 20/25 vision.  A May 2003 VA examination noted right eye corrected vision was 20/30.  Left eye corrected vision was 20/40.  VA treatment records dated in 2004 noted 20/25.  Records dated in December 2005 showed 20/20 vision.  A VA record dated in September 2006 noted 20/25 and 20/30 vision.  A July 2007 VA record noted 20/40 vision.  A May 2009 VA examination noted right eye vision was 20/30 and left eye was 20/25.  

At the December 29, 2010 VA examination, the Veteran's right eye was 20/70 for distance vision and his left eye was 20/25 for distance.  Therefore, although he had a diagnosis of diabetic retinopathy prior to the December 5, 2005 effective date, a compensable rating is not warranted prior to December 29, 2010 and therefore, an earlier effective date prior to December 5, 2005 is denied.  Furthermore, the evidence does not support an ascertainable increase a year prior to that date, as supported by the May 2009 VA examination findings.  Accordingly, the later of the date of claim and date of entitlement is December 5, 2005.

Service connection claim 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.   38 U.S.C.A. § 1110 , 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)). 

In addition, service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a chronic disease is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 , 1131; Degmetich v. Brown, 104 F.3d 1328   (1997).  In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469   (1994). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service. 

The Veteran filed his claim of service connection for bilateral hearing loss in March 2004.  A November 2005 audiology consult showed hearing within normal limits for the right ear and mild loss at 4000 and 8000 Hz for the left ear, with excellent word recognition.  

In a June 2006 VA audiology record, the examiner noted right ear hearing sensitivity within normal limits to mild sloping sensorineural loss and excellent word recognition at 92 percent.  Left ear hearing sensitivity was within normal limits from 250 to 8000 Hz with excellent word recognition at 92 percent.  It was noted that the word recognition testing was done with the NU-6 word list.  

The Veteran underwent a VA audiological examination in September 2008.  The examiner noted that the Veteran's hearing at enlistment was normal and that no hearing tests results were found at separation from service.  An audiogram was performed.  The Veteran's puretone threshold values were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
30
30
LEFT
10
5
10
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.  The examiner diagnosed right ear hearing loss only, and provided a negative nexus opinion.  The examiner also noted, however, that the mild high-frequency loss in the right ear does not meet the criteria for disability according to VA regulations 38 C.F.R. § 3.385.  

The Board finds that service connection is not warranted as there is no current right or left ear hearing loss disability for VA purposes.  Even though there is evidence of abnormal right ear sensorineural hearing loss, VA audiometric examinations show that the degree of hearing loss or impairment in the right ear does not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran does not have an auditory threshold of 40 decibels or greater for any of the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  He does not have at least three auditory thresholds of 26 decibels or greater for the designated frequencies. Finally, the Veteran's speech recognition score using the Maryland CNC Test were not less than 94 percent.  Although the 2006 scores were less than 94 percent, those scores are based on a different testing and as such, are not adequate to establish a current hearing loss disability.   

The Board has considered the Veteran's lay evidence regarding his hearing loss and finds him competent and credible to report that he has difficulty hearing.  These competent and credible statements are outweighed by the very specific findings of the VA examiner who has the medical expertise and objective testing to make specific determinations of levels of hearing loss, rather than a generalized statement of reduced hearing.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of current disability, the claim of service connection may not be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 



ORDER

An increased evaluation in excess of 20 percent for diabetes mellitus is denied.

An increased rating for bilateral retinopathy, evaluated as 30 percent from December 5, 2005 and as 10 percent from December 29, 2010 is denied. 

An earlier effective date for a compensable evaluation for diabetic retinopathy is denied. 

Service connection for bilateral hearing loss is denied.  


REMAND

Remand is required to obtain an opinion regarding the severity and effects of the Veteran's bilateral peripheral neuropathy and the etiology of his tinnitus.  

Regarding the claims for increased evaluations for peripheral neuropathy, remand is required for clarification.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran underwent a VA examination for his peripheral nerves in December 2010.  Nerve conduction testing was conducted on the Veteran's bilateral upper extremities but not on his lower extremities.  The examiner stated that the "findings are consistent with the severe diabetic neuropathy now affecting the upper extremities whereas previously it had been limited to the lower extremities on EMG/NCS performed in 2008."  An addendum opinion was subsequently provided stating that "given that sensory nerves are still obtainable, that should be a moderate diabetic neuropathy."  It is unclear whether the statement and addendum refer to the lower extremities, as no nerve conduction testing or electromyography testing of the lower extremities was performed.  Furthermore, this is the most recent examination and thus the record does not clarify the severity of the lower extremity peripheral neuropathy.  Therefore, remand is required to obtain an adequate VA opinion prior to adjudication. 

Regarding the claim of entitlement to service connection for tinnitus, remand is required to obtain an adequate VA opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 311.  In a September 2008 VA examination report, the examiner opined that the etiology of tinnitus was unknown.  The examiner then went on to opine that tinnitus was less likely as not due to military service.  The examiner then stated that tinnitus is a symptom and can be related to auditory dysfunction and noise exposure in addition to non-auditory factors such as medications and neurophysiological factors.  The two opinions, however, are in conflict and the supporting explanation does not clarify the opinions.  Accordingly, another opinion as to the etiology of the Veteran's tinnitus is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran for an examination to determine the current nature and severity of his service-connected peripheral neuropathy of the lower extremities. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history. 

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's lay assertions, the examiner is asked to identify all impairment caused by the service-connected peripheral neuropathies of the lower extremities, to include whether the 2010 examination contained testing adequate to determine the severity of the Veteran's peripheral neuropathy.  

First, the examiner shall specifically identify the affected nerve or nerves on both legs.  If the Veteran's sciatic nerve is affected on the left side, the examiner must opine as to whether the Veteran continues to experience symptoms of the neuropathy between the hip and the knee.  

Second, the examiner must also state whether the Veteran's peripheral neuropathies are mild, moderate, moderately severe, or severe, including whether he has any marked muscle atrophy, or if there is complete paralysis.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  After any additional records are associated with the claims file, obtain an addendum opinion. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current tinnitus manifested in service or is otherwise causally or etiologically related to his military service, including acoustic trauma. If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of tinnitus is significant. 

In rendering an opinion, the examiner should note that VA treats tinnitus as an independent, stand-alone illness or disease rather than simply a symptom for VA compensation purposes.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


